DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
There does not appear to be any overlapping subject matter requiring a Double Patenting rejection over US Patent 10,610,374; US Patent 9,814,600; US Patent 9,028,550; US Patent 8,454,695; or US 7,985,256 at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 4, 5, 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gerbec (US 20030074064).
With respect to claim 1, Gerbec discloses a method for fusing first and second vertebral bodies (156, 158) (see fig. 13-14 below) comprising: implanting an interbody implant (10) between the first and second vertebral bodies using an insertion tool (insertion tool 182, see para. 76, 85 and note that 182 is one of several tools used in the method implantation process) having a second interlocking structure (threaded end) detachably interlocked with a first interlocking structure (e.g. the threads on 199, see para. 76, 85) of a connector (198, see fig. 6c below and para. 76) on the implant, so that a first member (12) of the implant abuts the first vertebral body and a second member (14) of the implant abuts the second vertebral body (see fig. 13-14 below), the implant having a distal portion (26) positioned distally of a midpoint (e.g. center) of the implant, and the interbody implant having a proximal portion (24) positioned proximally of the midpoint (see para. 54, fig. 2 below); expanding the implant by moving the first and second members away from each other (see fig. 9), thereby increasing the size of a cavity (e.g. 8) defined within the implant (see abstract and para. 84-86); and after the expanding step, supplying a bone graft material (184) into the cavity of the implant through an aperture (199) in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture (see fig. 13-14 below and para. 84-86), wherein the aperture and the connector are both disposed on the proximal portion of the implant (see fig. 13-14 below).

    PNG
    media_image1.png
    560
    1042
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    955
    media_image2.png
    Greyscale

As for claim 4, Gerbec further discloses the method of claim 1, wherein the expanding step comprises extending a plurality of extendable members coupled to the first and second members to move the first and second members away from each another (see fig. 2 below and also para. 65).

    PNG
    media_image3.png
    583
    700
    media_image3.png
    Greyscale

As for claim 5, Gerbec further discloses the method of claim 4, wherein the second member of the implant includes a plate (70) mounted on the plurality of extendable members (see para. 59 and fig. 2 above).
As for claim 7, Gerbec further discloses the method of claim 4, wherein the cavity is defined within the implant between the plurality of extendable members (see para. 86 and see fig. 1).
As for claim 8, Gerbec further discloses the method of claim 1, wherein the implanting step comprises a first surface (e.g. bone contacting surface) of the first member of the implant abutting the first vertebral body (see fig. 13-14 above) and a second surface (e.g. bone contacting surface) of the second member of the implant abutting the second vertebral body (see fig. 13-14 above), and wherein the supplying step comprises at least a portion of the bone graft material moving from a second location inside of the implant to a third location (out of grafts ports 40) outside of the implant through an opening (40) defined in each of the first and second surfaces of the respective first and second members (see para. 51 and 55 and also see fig. 2 above).
As for claim 9, Gerbec further discloses the method of claim 1, wherein the supplying step comprises supplying the bone graft material into the cavity of the implant via the insertion tool (see para. 86).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11, 14, 15, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerbec (US 20030074064).
With respect to claim 11, Gerbec discloses a method for fusing first and second vertebral bodies (156, 158, see fig. 13-14 below) comprising: implanting an interbody implant (10) between the first and second vertebral bodies so that a first member (12) of the implant abuts the first vertebral body and a second member (14) of the implant abuts the second vertebral body (see fig. 13-14 below); expanding the implant from an unexpanded height to at least one expanded height by moving the first and second members away from each other (see para. 84-86), thereby increasing the size of a cavity (8) defined within the implant; and after the expanding step, supplying a bone graft material (184) into the cavity of the implant through an aperture (199, see fig. 6c and also para. 76, 86) in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture (see fig. 13-14 below and also para. 86).
While Gerbec provides a proportion of the size of the aperture relative to the unexpanded height of the implant (see fig. 1 and also fig. 6c), Gerbec does not appear to explicitly teach wherein the aperture has a diameter in the range of 55% to 80% of the unexpanded height of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the aperture of Gerbec wherein the aperture has a diameter in the range of 55% to 80% of the unexpanded height of the implant in order to ensure the desired amount and flow of the filling of the bone graft material is easily transferred to the implant, since it has been held that where the general conditions of a claim are disclosed, in the prior art, discovering optimum or workable ranges involves only routine skill in the art (in re Aller, 105 USPQ 233).

    PNG
    media_image4.png
    467
    951
    media_image4.png
    Greyscale

As for claim 14, Gerbec further teaches the method of claim 11, wherein the expanding step comprises extending a plurality of extendable members coupled to the first and second members to move the first and second members away from each another (see fig. 2 below and also para. 65).

    PNG
    media_image5.png
    585
    712
    media_image5.png
    Greyscale

As for claim 15, Gerbec further teaches the method of claim 14, wherein the second member of the implant includes a plate (70) mounted on the plurality of extendable members (see fig. 2 above and para. 59).
As for claim 17, Gerbec further teaches the method of claim 14, wherein the cavity is defined within the implant between the plurality of extendable members (see para. 86 and see fig. 1).
As for claim 18, Gerbec further teaches the method of claim 11, wherein the implanting step comprises a first surface (e.g. bone contacting surface) of the first member of the implant abutting the first vertebral body (see fig. 13-14 above) and a second surface (e.g. bone contacting surface) of the second member of the implant abutting the second vertebral body (see fig. 13-14 above), and wherein the supplying step comprises at least a portion of the bone graft material moving from a second location inside of the implant to a third location (out of grafts ports 40) outside of the implant through an opening (40) defined in each of the first and second surfaces of the respective first and second members (see para. 51 and 55 and also see fig. 2 above).
As for claim 19, Gerbec further teaches the method of claim 11, wherein the supplying step comprises supplying the bone graft material into the cavity of the implant via an insertion tool (182, see para. 76, 86) detachably coupled with the implant during the implanting step (note that 182 is one of several tools used in the implanting process).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including supplying a bone graft material into the cavity of the implant through an aperture in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture after expanding the implant, wherein the expanding step also comprises driving the first and second members away from each other by supplying a hydraulic fluid into the implant, as set forth in claims 2 and 3.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including supplying a bone graft material into the cavity of the implant through an aperture in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture after expanding the implant; and wherein the expanding step comprises extending each of the plurality of extendable members independently of one another, as set forth in claim 6.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including supplying a bone graft material into the cavity of the implant through an aperture in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture after expanding the implant; and wherein the implant has a sidewall extending parallel to a direction of expansion when the first and second members move away from each other during the expanding step, and wherein the aperture and the connector are laterally spaced apart from one another along the sidewall, as set forth in claim 10.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including supplying a bone graft material into the cavity of the implant through an aperture in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture after expanding the implant, and wherein the expanding step comprises driving the first and second members away from each other by supplying a hydraulic fluid into the implant, as set forth in claims 12 and 13.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including supplying a bone graft material into the cavity of the implant through an aperture in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture after expanding the implant; and wherein the expanding step comprises extending each of the plurality of extendable members independently of one another, as set forth in claim 16.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including supplying a bone graft material into the cavity of the implant through an aperture in the implant such that the bone graft material moves from a first location outside of the implant to a second location inside the implant through the aperture after expanding the implant; and wherein the implant has a sidewall extending parallel to a direction of expansion when the first and second members move away from each other during the expanding step, and wherein the aperture and the connector are laterally spaced apart from one another along the sidewall, as set forth in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 2, 3, 6, 10, 12, 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6740093 (refer to claims 1, 11- see fig. 12); US 4932975 (refer to claims 2, 3, 12, 13- see fig. 1); US 20050278036 (refer to claims 1 and 11- see fig. 1, 2, 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773